Case: 17-14819   Date Filed: 08/14/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14819
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-22810-RNS



JANET KRUG,

                                                            Plaintiff-Appellant,

                                   versus

CELEBRITY CRUISES, INC.,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 14, 2018)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-14819     Date Filed: 08/14/2018    Page: 2 of 11


      In this maritime tort action, Plaintiff Janet Krug appeals the district court’s

grant of summary judgment to Defendant Celebrity Cruises. Plaintiff sued

Defendant following serious injuries she sustained while playing a music trivia

game aboard one of Defendant’s cruise ships. After careful review, we affirm the

district court’s grant of summary judgment in favor of Defendant.

I.    BACKGROUND

      A.     Facts

      In January 2016, Plaintiff and her husband were passengers on Defendant’s

Infinity cruise ship. At the time of the cruise, Plaintiff was 61 years old and had

suffered from back pain for nearly 20 years. She takes hydrocodone for the pain

and has undergone four back surgeries, including the implantation of a spinal cord

stimulator. She cannot walk more than two blocks, stand longer than 15 minutes,

run, jump, or carry anything of significant weight. Because of the pain, she

stopped working in 2015 and began receiving full disability.

      On the final full day of the cruise, January 16, 2016, Plaintiff took one

hydrocodone pill in the morning and one in the afternoon. While having an early

lunch, she had one or two cocktails and a couple sips of a glass of wine. After

lunch, Plaintiff and her husband participated in a music trivia game called “Name

that Tune” in the Constellation Lounge. They had played the game twice before in

the same location—a large room that had a dance floor and a raised stage. Plaintiff


                                          2
              Case: 17-14819     Date Filed: 08/14/2018    Page: 3 of 11


had previously walked across the dance floor and never had any difficulty or

noticed it to be in disrepair.

       To play the game, contestants chose teams and the host passed out slips of

paper for the contestants to write the name of the song played by the host. On the

day of the incident, there was a tie among several teams. As a result of the tie, the

host asked a member from each team to line up at the end of the dance floor. He

explained that he would put a microphone on the edge of the stage and then play a

song. He told contestants that when they knew the name of the song, they should

run up to the stage, grab the microphone, and shout the name of the song.

       As the representative from her team, Plaintiff lined up on the dance floor

with the other contestants. When the host started playing the song, Plaintiff

recognized it as her wedding song. She remembered thinking, “I need to win this,”

so she ran or quickly stepped across the dance floor toward the stage. The next

thing she remembered was lying face down on the floor. She did not know what

caused her to fall, nor did she remember slipping, tripping, or colliding with

anyone. As a result of the fall, she hit her head on the stage. Plaintiff suffered

serious injuries and had to be air-lifted off of the ship to undergo surgery.

       B.     Procedural History

       Plaintiff subsequently sued Defendant, asserting one count of negligence and

one count of vicarious liability. Specifically, she alleged that Defendant was


                                           3
               Case: 17-14819        Date Filed: 08/14/2018      Page: 4 of 11


negligent for creating an unreasonably dangerous condition and failing to warn

passengers about it. The parties filed cross motions for summary judgment. 1 The

district court denied Plaintiff’s motion and granted Defendant’s motion.

       In granting Defendant’s motion for summary judgment, the district court

first concluded that Defendant had no duty to warn Plaintiff of any alleged danger

in playing the tiebreaker game because it was open and obvious. The court then

concluded, however, that even if the risks inherent in the tiebreaker game were not

apparent, Plaintiff had failed to present any evidence showing that Defendant had

actual or constructive notice of the allegedly dangerous condition. Moreover,

Plaintiff failed to establish that Plaintiff’s operation of the game violated industry

standards. Finally, the court declined to rule on Defendant’s motion to strike the

opinions of Plaintiff’s experts because the experts merely speculated about what

could have caused Plaintiff to fall and therefore their opinions were insufficient to

withstand summary judgment, in any event. Plaintiff now appeals that order.

II.    DISCUSSION

       A.     Standard of Review

       We review the district court’s grant of summary judgment de novo, utilizing

the same legal standards as the district court. Royal Ins. Co. of Amer. v. Whitaker


1
  Defendant also moved to strike the opinions of Plaintiff’s experts, David Pecoraro and Jeffrey
Perlstein.

                                                4
              Case: 17-14819     Date Filed: 08/14/2018   Page: 5 of 11


Contracting Corp., 242 F.3d 1035, 1040 (11th Cir. 2001). “Summary judgment is

appropriate where there is no genuine issue as to any material fact and the moving

part is entitled to judgment as a matter of law.” Jurich v. Compass Marine, Inc.,

764 F.3d 1302, 1304 (11th Cir. 2014). To make this determination, we view all

facts and resolve all doubts in favor of the nonmoving party. Feliciano v. City of

Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013). We may affirm an order

granting summary judgment based on any reason supported by the record. Wright

v. City of St. Petersburg, Fla., 833 F.3d 1291, 1294 (11th Cir. 2016).

      B.     Applicable Law

      This action is governed by federal maritime law because Plaintiff’s injury

occurred on a ship sailing in navigable waters. Everett v. Carnival Cruise Lines,

912 F.2d 1355, 1358 (11th Cir. 1990). “It is a settled principle of maritime law

that a shipowner owes a duty of exercising reasonable care towards those lawfully

aboard the vessel who are not members of the crew.” Doe v. Celebrity Cruises,

Inc., 394 F.3d 891, 908 (11th Cir. 2004) (alteration omitted) (quotation marks

omitted). However, “[a] carrier by sea [] is not liable to passengers as an insurer, []

only for its negligence.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332,

1334 (11th Cir. 1984). To prevail on a negligence claim under federal maritime

law, a plaintiff must show that “(1) the defendant had a duty to protect the plaintiff

from a particular injury; (2) the defendant breached that duty; (3) the breach


                                          5
              Case: 17-14819     Date Filed: 08/14/2018   Page: 6 of 11


actually and proximately caused the plaintiff’s injury; and (4) the plaintiff suffered

actual harm.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012).

      C.     Analysis

      Plaintiff argues that the district court erred by granting summary judgment in

favor of Defendant because Defendant’s operation of the tiebreaker game was

negligent. Specifically, Plaintiff argues that: (1) the dangers associated with the

tiebreaker game were not open and obvious; (2) Defendant had actual or

constructive notice of the risk-creating condition; and (3) the operation of the game

violated industry standards. We discuss each argument in turn.

             1.     Open and Obvious

      Plaintiff alleges that Defendant had a duty to warn her of the latent dangers

associated with the tiebreaker game because they were not open and obvious.

Under federal admiralty law, a cruise ship has no duty to warn of known dangers

that are open and obvious. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

1322 (11th Cir. 1989); see also Chaparro, 693 F.3d at 1336 (explaining that “a

cruise line owes its passengers a duty to warn of known dangers”). An open and

obvious condition is one that should be obvious by the ordinary use of one’s

senses. See Lugo v. Carnival Corp., 154 F. Supp. 3d 1341, 1345–46 (S.D. Fla.

2015); Lancaster v. Carnival Corp., 85 F. Supp. 3d 1341, 1344 (S.D. Fla. 2015)

(noting that open and obvious conditions are “discernable through common sense


                                          6
              Case: 17-14819     Date Filed: 08/14/2018   Page: 7 of 11


and the ordinary use of eyesight”). We evaluate whether a danger would be open

and obvious from an objectively reasonable person’s point of view and do not

focus on the plaintiff’s subjective perspective. Lugo, 154 F. Supp. 3d at 1345–46.

      Here, Defendant did not breach any duty to warn Plaintiff because there

were no hidden dangers in playing the tiebreaker game. According to Plaintiff,

Defendant had a duty to warn about the latent danger of accelerating and

decelerating in a small space on the ship. This alleged risk-creating condition,

however, was open and obvious to Plaintiff. In her deposition, Plaintiff stated that

the game show host explained the rules of the tiebreaker game before it began.

She also stated that she had previously walked across the dance floor without any

issues, and she and the other contestants stood in a row facing the stage. Further,

the CCTV footage of the incident showed that nothing obstructed Plaintiff’s view

of the stage. Any alleged danger posed by rushing the stage with other people in

order to win a game would have been apparent to a reasonably prudent person

through the exercise of common sense and the ordinary use of that person’s

eyesight. Cf. Coleman v. Ramada Hotel Operating Co., 933 F.2d 470, 474 (7th

Cir. 1991) (“The general possibility of injury to participants who compete in an

obstacle course under time pressure was certainly apparent.”). In short, Defendant

did not breach its duty of reasonable care by failing to warn Plaintiff of a condition

of which she, or a reasonable person in her position, would be aware.


                                          7
              Case: 17-14819     Date Filed: 08/14/2018       Page: 8 of 11


             2.     Notice

      Plaintiff also argues that the district court erred by concluding that

Defendant did not have actual or constructive notice of the risk-creating condition.

Even assuming that the danger was not open and obvious, a cruise ship has no duty

to warn of a risk commonly encountered on land unless it has actual or

constructive notice. Keefe, 867 F.2d at 1322. A plaintiff may establish notice by

pointing to previous injuries or showing that the defendant had previously issued a

warning about the condition. See Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275,

1287 (11th Cir. 2015).

      Plaintiff presented no evidence that Defendant had actual or constructive

notice of the allegedly dangerous condition. She argues that Defendant had notice

of the allegedly dangerous condition because the cruise ship had used the same

tiebreaker in the past. She points to the declaration of the game show host, Richard

Alphonso, who attested that he had observed and personally used the same

tiebreaker in other activities aboard various cruise ships.

      Alphonso’s declaration, however, establishes only that Defendant had used

the tiebreaker before, not that it had notice of any of the alleged dangers associated

with the game. Indeed, Plaintiff presented no evidence that anyone else had ever

fallen or suffered injuries from participating in the same competitive tiebreaker.

See Jones v. Otis Elevator Co., 861 F.2d 655, 661–62 (11th Cir. 1988) (indicating


                                           8
                Case: 17-14819        Date Filed: 08/14/2018         Page: 9 of 11


that evidence of similar accidents may be relevant to a defendant’s notice about a

defective condition); Smolnikar v. Royal Carribean Crusies Ltd., 787 F. Supp. 2d

1308, 1323–24 (S.D. Fla. 2011) (concluding that a cruise ship did not have actual

or constructive notice of any risk-creating condition because there was no evidence

of accident reports or passenger comments or reviews indicating any potential

safety concerns). Defendant’s lack of notice is further bolstered by Alphonso’s

statement that he was not aware that this tiebreaker game posed any danger until

the present incident occurred.

       Plaintiff asserts that Alphonso’s statement prior to the start of the tiebreaker

game that “safety is always first” raises an issue of fact as to whether Defendant

had notice of the allegedly dangerous condition. 2 We disagree. In Sorrels, we

determined that evidence that a cruise ship posted signs after rain to warn

passengers that the deck may be wet created an issue of fact as to whether the

cruise ship had knowledge that the deck could be slippery and dangerous when

wet. See Sorrels, 796 F.3d at 1288–89. However, there was evidence in that case

indicating that the cruise ship knew the deck became slippery when wet and had

therefore provided a warning for that specific purpose. See id. In the present case,

there is no evidence indicating that the general safety instruction given by


2
   In the Security Incident Statement that Alphonso filled out on the same day as the accident, he
stated that he told the contestants prior to the start of the game to “please keep in mind that safety
is always first.”
                                                  9
             Case: 17-14819     Date Filed: 08/14/2018    Page: 10 of 11


Alphonso was intended to warn passengers about the specific dangerous condition

alleged by Plaintiff: the accelerating and decelerating in a small space on a ship.

In short, Plaintiff has failed to cite any evidence establishing that Defendant had

actual or constructive notice of the allegedly dangerous condition.

             3.     Expert Testimony Regarding Industry Standards

      Finally, it appears Plaintiff also attempts to establish the duty element

through expert testimony purportedly showing that Defendant violated industry

standards. Indeed, she asserts that the district court erred by disregarding the

testimony of her maritime and stage event experts—Captain Jeffrey Perlstein and

David Pecoraro, respectively—concerning how Defendant’s operation of the

tiebreaker game violated industry standards. The district court noted, however,

that Plaintiff’s experts failed to identify which industry standards Defendant

violated through its operation of the tiebreaker game. Moreover, Captain Perlstein

acknowledged that he was not aware of any standard prohibiting running on a ship,

aside from the fact that it went against “best practices and common sense.”

Captain Perlstein also stated that most ships have a running track where people are

supposed to run.

      In short, contrary to Plaintiff’s contention, the district court did not disregard

the experts’ opinions. Instead, the court considered the opinions and determined

that neither opinion supported Plaintiff’s argument that the tiebreaker game


                                          10
             Case: 17-14819     Date Filed: 08/14/2018   Page: 11 of 11


violated industry standards. But more importantly, the court determined that

because neither expert opined about what actually caused Plaintiff to fall, the

opinions were insufficient to avoid summary judgment. We agree with the district

court’s determination.

III.   CONCLUSION

       For the above reasons, the judgment of the district court is AFFIRMED.




                                         11